Citation Nr: 1729373	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  09-19 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected lumbosacral strain.

2.  Entitlement to total disability based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1983 to February 1987. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Detroit, Michigan, RO in September 2007, which continued a 10 percent rating for the Veteran's lumbar spine disorder. 

These issues were previously before the Board in July 2012 and April 2016, when the Board remanded the claims for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect the Veteran's increased rating claim for a lumbosacral strain, the Board must reconsider this issue in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight bearing and nonweight bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

In this case, the findings for the Veteran's service-connected lumbosacral strain documented in the most recent VA examination, dated in May 2016, do not meet the specifications of Correia.  Specifically, the examiner did not address whether the range of motion testing of the thoracolumbar spine was conducted on active or passive motion.  As such, further examination is necessary prior to adjudicating the claim.

In addition, the Board asked in its April 2016 remand that a VA examiner (1) identify whether the Veteran suffers from radiculopathy, or other neurological impairment, related to his lumbar spine disorder; and (2) in doing so, note the September 2009 VA examination report's indication of radiculopathy, and the March 2013 podiatry record noting the Veteran's symptoms "sounded" like radiculopathy.  Although the May 2016 VA examiner identified no objective clinical evidence to substantiate a diagnosis of radiculopathy at the time of the examination, she did not address the prior records suggesting the existence of radiculopathy.  On remand, the examiner should do so, and to the extent possible, resolve any conflicting findings. 

The Veteran's TDIU claim is "inextricably intertwined" with the issue of entitlement to higher ratings for his lumbosacral strain, which is being remanded for further development.  Therefore, a final decision on the issue of entitlement to service connection for TDIU cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and elicit from him the appropriate information and consent, if necessary, to obtain any outstanding VA and/or private treatment records with respect to the claim on appeal.  After securing the information and appropriate consent from the Veteran, if necessary, VA should attempt to obtain any such treatment records that have not been previously associated with the Veteran's VA claims file.  All attempts to secure this evidence must be documented in the claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine the manifestations and current level of severity of his service-connected lumbosacral strain in accordance with the current disability questionnaire.  The electronic claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings in detail.  With respect to range of motion testing, this information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing, consistent with 38 C.F.R. § 4.59 (2016) as interpreted in Correia.  The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the testing cannot be conducted, the examiner must explain why.

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain, weakness, easy fatigability, incoordination, or flare-ups.  These findings should be expressed in terms of the additional limitation of motion caused by such factors expressed in degrees. 

The examiner should indicate whether the Veteran suffers from radiculopathy, or other neurological impairment, related to his lumbar spine disorder.  In doing so, the examiner should comment upon the September 2009 VA examination report's indication of radiculopathy, and the March 2013 podiatry record noting the Veteran's "sounded" like radiculopathy.  If no neurological impairment due to the spine is demonstrated, the examiner should, to the extent possible, resolve the conflicting prior and current findings.  

The examiner should also discuss the extent of any loss of function in daily activities, including work and physical activity, due to the Veteran's service-connected lumbosacral strain.  The examiner is specifically asked to comment on the impact the Veteran's spine disability has, if any, on his ability to work.  

The examiner must provide an explanation for any opinions expressed. 

3.  Upon completion of the foregoing, readjudicate the Veteran's claim on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



